CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Funds Trust: We consent to the use of our report, dated April 12, 2017, with respect to the financial statements of Putnam Floating Rate Income Fund, a series of Putnam Funds Trust, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts June 26, 2017
